Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-19-00284-CV

                  IN THE ESTATE OF Ronald Craig BURNS, Deceased

                      From the County Court, Karnes County, Texas
                              Trial Court No. 2017-006047
                     Honorable Polly Jackson Spencer, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees recover their costs of appeal from appellants.

      SIGNED January 22, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice